                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAVID GRAY,                                   )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )              No. 16 C 4850
                                              )
JOHN E. ZARUBA, SHERIFF OF                    )              Magistrate Judge Finnegan
DUPAGE COUNTY,                                )
                                              )
                       Defendant.             )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff David Gray filed suit alleging that Defendant Sheriff of DuPage County,

John E. Zaruba, fired him from his position as a probationary Deputy Sheriff due to his

race (black) in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq. (Count I), and his rights under the Equal Protection Clause, with a remedy under 42

U.S.C. § 1983 (Count II).1 Plaintiff also alleges that Defendant fired him based on the fact

of an arrest in violation of the Illinois Human Rights Act (“IHRA”), 775 ILCS 5/2-103 (Count

III). On December 3, 2018, the day before the case was set to go to trial in front of the

assigned district judge, the parties consented to the jurisdiction of the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c). After settlement negotiations failed,

this Court granted the parties’ request to file motions for summary judgment. Defendant’s

motion seeks summary judgment on all of Plaintiff’s claims, while Plaintiff’s motion seeks



1
       On November 27, 2018, the district judge alerted the parties that DuPage County may be
a necessary party pursuant to Carver v. Sheriff of LaSalle County, Ill., 324 F.3d 947, 948 (7th Cir.
2003). (Doc. 41). This Court raised the issue again during a telephone status on January 14,
2019. Defense counsel characterized the matter as “pro forma” and neither party has sought to
add DuPage County as a named defendant. During oral argument before this Court on June 26,
2019, both parties confirmed that Sheriff Zaruba is being sued in his official capacity.
partial summary judgment on his IHRA claim. For reasons set forth here, Defendant’s

motion is granted as to Plaintiff’s race discrimination claims and the Court declines to

retain jurisdiction over the remaining IHRA claim.

                                     BACKGROUND

       Since the Court is considering the merits only of Defendant’s motion for summary

judgment of the race discrimination claims, it “constru[es] all facts and “draw[s] all

inferences in favor of [Plaintiff,] against whom the motion under consideration was filed.”

Kemp v. Liebel, 877 F.3d 346, 350 (7th Cir. 2017). The material facts in this case,

however, are largely undisputed.

A.     Plaintiff’s Probationary Status

       Plaintiff was hired as a DuPage County Sheriff’s Office correctional deputy in 2011.

(Doc. 69 ¶ 6; Doc. 72 ¶ 6). In early January 2015, he applied for a transfer to the Law

Enforcement Bureau by submitting a letter and taking the required “power test” for

physical fitness. (Doc. 72 ¶ 7; Doc. 56-3, at 6, Plaintiff Dep., at 13-14). After passing the

test, Plaintiff became a probationary Deputy Sheriff. (Doc. 72 ¶ 7). As of his termination

on January 20, 2015, Plaintiff was completing his second week of training in the police

academy. (Doc. 56-2, at 6, Plaintiff Dep., at 16).

       During the probationary period of employment, a deputy sheriff could be

discharged or demoted for any reason not prohibited by law. (Doc. 72 ¶¶ 32-33; Doc. 56-

7, Letter of 1/20/2015) (quoting “section 6.1 of the Arbitrated Award between the DuPage

County Sheriff, County of DuPage and MAP Chapter #126.”).                 Non-probationary

employees, on the other hand, were covered under the bargaining unit and could not be

terminated (or even suspended over a certain number of days) without a hearing before



                                             2
the Merit Commission or an Arbitrator. (Doc. 56-4, at 14-15, Sterenberg Dep., at 13-14;

Doc. 56-5, at 8, 47, 29, Bibbiano Dep., at 25, 109, 180).2

B.     Plaintiff’s Arrest for Domestic Battery

       The following information concerning Plaintiff’s arrest for domestic battery on

January 18, 2015 (2 days before his termination) is taken exclusively from arrest reports

completed by the Oak Park Police Department.

       At approximately 1 a.m. on January 18, 2015, Oak Park Police Officer M. Schrock

was waved down by a passing pedestrian who pointed to Plaintiff’s truck stopped in a

Jiffy Lube parking lot, and reported a male and female yelling at each other in a possible

domestic dispute. (Doc. 64, Arrest Report, at 3). As Officer Schrock approached the

truck, he saw it quickly leave the Jiffy Lube parking lot and travel northbound. The officer

followed in his patrol car and stopped the truck some distance away. He once again

approached the truck and heard a male voice yelling “Get out of the car!” The officer also

saw that the passenger (later identified as Plaintiff’s wife) was “bleeding from the top of

the forehead, along with a large bump above her right eye and on the right side of her

forehead.” Additionally, the officer observed that the passenger was “holding a tissue

paper in her hand that she used to wipe the blood from her face.” (Id.). The officer took

photos of the passenger’s forehead that depict the bump, and these were included with

the arrest report. (Doc. 56-3, at 13, Plaintiff’s Dep., at 44).

       At the scene, Officer Schrock separately questioned both Plaintiff and his wife

about what had happened. The wife said she had been involved in a verbal altercation


2
       The Merit Commission is a three-member board that makes disciplinary decisions relating
to permanent deputies with merit protection who are facing suspension of 30 days or more, or
who are otherwise entitled to procedural protections under the applicable collective bargaining
agreement. (Doc. 56-5, at 8, Bibbiano Dep., at 23-25).
                                               3
with her husband, and while in the Jiffy Lube parking lot, the verbal altercation had “turned

physical when [Plaintiff] pushed her head into the front passenger side window.” Officer

Schrock saw “what appeared to be a print of [Plaintiff’s wife’s] forehead on the window.”

Officer Schrock then spoke with Plaintiff who had identified himself as a DuPage County

Sheriff. He said the couple had been “involved in a verbal altercation when his wife began

kicking him from the front passenger seat.” Plaintiff said he then “pushed his wife’s head

against the window to stop her.” According to the report, Officer Schrock did not see any

marks on Plaintiff. (Doc. 64, Arrest Report, at 3).

       The officer placed Plaintiff under arrest for domestic battery and transported him

to the Oak Park police station. (Id.; Doc. 65, Police Report, at 1). Once at the Oak Park

police station Plaintiff was questioned again and said the couple had been leaving a

dance party and were in a verbal altercation when his wife kicked him as he was driving.

He said he then stopped the truck in front of 215 S. Harlem where he “pushed his wife’s

head against the passenger’s side window to stop her from kicking him.” The next line in

the arrest report reads: “Arrestee Gray stated: ‘I may have been too heavy handed

because I deal with inmates all the time.’” (Doc. 64, Arrest Report, at 3). Plaintiff was

charged with domestic battery and held at the station until his later transfer to Cook

County Jail. (Id.; Doc. 72 ¶ 14; Doc. 73 ¶ 7).

C.     Paid Administrative Leave

       Major Frank Bibbiano, an Internal Affairs Investigator responsible for investigating

arrests and other matters that could lead to the discipline or discharge of a DuPage

County Sheriff’s Office employee, learned of Plaintiff’s arrest on January 18th and went

to the Oak Park police station to get the police reports. (Doc. 69 ¶ 9; Doc. 72 ¶ 47; Doc.



                                             4
73 ¶ 22). Bibbiano spoke to the watch commander, read the reports, and examined the

photos of Plaintiff’s wife. Later that same day, Bibbiano called Peter Sterenberg, the

Acting Law Enforcement Bureau Chief. (Doc. 69 ¶ 10; Doc. 73 ¶ 20; Doc. 72-6, at 2, 5).

Upon learning of the domestic battery charge, Sterenberg directed Bibbiano to begin an

investigation and place Plaintiff on paid administrative leave while they determined

whether the charge had substance. (Doc. 69 ¶¶ 12, 14; Doc. 72 ¶¶ 46, 48, 50; Doc. 73

¶¶ 21, 23, 35). Sheriff Zaruba agreed this was the appropriate action. (Doc. 69 ¶ 15).

Sterenberg did not have any of the police reports related to the incident in his possession

when he made this decision. (Id. ¶ 14; Doc. 72 ¶ 49; Doc. 73 ¶ 24; Doc. 68-3, at 22-23,

Sterenberg Dep., at 21-22).

       As instructed, Bibbiano gave Plaintiff a document dated January 18, 2015, stating

that at the direction of Acting Chief Sterenberg, he was immediately placed on paid

administrative leave and his police powers were temporarily suspended. (Doc. 69 ¶ 16;

Doc. 72 ¶¶ 13, 30; Doc. 73 ¶¶ 6, 11; Doc. 56-6, Letter of 1/18/2015).

D.     Plaintiff’s Termination

       After receiving the Oak Park police reports from Bibbiano, Sterenberg read them.

As noted, these included: the arresting officer’s observation that Plaintiff’s wife was

bleeding from the forehead; the wife’s statement that she was involved in a verbal

altercation with Plaintiff when he pushed her head into the passenger side window; the

officer’s observation of a print of a forehead in that window; and Plaintiff’s statements to

the officer that during the altercation he pushed his wife’s head against the window to

stop her from kicking him, and he might have been “too heavy handed because I deal

with inmates all the time.” (Doc. 73 ¶ 27). Acting Chief Sterenberg was involved in



                                             5
employment-related decisions and was authorized to make disciplinary decisions. (Id. ¶¶

18, 19). It is undisputed that it was Sterenberg’s opinion and belief after reviewing the

police reports, and taking into account that Plaintiff was a probationary employee, that the

incident rose to such a level that Plaintiff should be discharged. (Id. ¶ 28).

       Sterenberg did not review Plaintiff’s disciplinary history before recommending

discharge because of what was contained in the police reports, specifically, Plaintiff’s

statement that he may have been too heavy handed because he was a correctional

officer. Sterenberg felt that based on that statement, Plaintiff would no longer be able to

represent the Sheriff’s Office in use of force settings. (Id. ¶ 30; Doc. 72 ¶ 55). In making

this assessment, Sterenberg took the police reports “at face value.” (Doc. 69 ¶¶ 31, 33).

       Sterenberg met with Sheriff Zaruba and recommended that Plaintiff be

discharged.3 (Doc. 73 ¶¶ 29, 31). Sheriff Zaruba had never met Plaintiff, and had no

knowledge of his racial or ethnic background. (Doc. 72 ¶¶ 35, 66). Sheriff Zaruba had

not personally seen the police reports but relied on the information Sterenberg provided.

(Id. ¶ 65). The Sheriff concurred with Sterenberg’s recommendation because it was his

understanding that the information contained in the reports from the Oak Park Police

indicated that Plaintiff had committed a battery against his wife. (Id. ¶¶ 63, 64; Doc. 73

¶¶ 34, 35). On January 20, 2015 (two days after the arrest), Sheriff Zaruba signed a letter

terminating Plaintiff effective that day and noting:

       Pursuant to section 6.1 of the Arbitrated Award between the DuPage
       County Sheriff, County of DuPage and MAP Chapter #126, “During the
       probationary period an employee who fails to demonstrate the ability and
       qualifications necessary for the satisfactory job performance or on the basis
       of any other reasons deemed sufficient by the employer, may be discharged
       or demoted for any reason not prohibited by law.”

3
       As discussed infra at 22, there is some evidence that Bibbiano was also at this meeting
and also recommended Plaintiff’s termination.
                                              6
(Doc. 56-7, Letter of 1/20/2015). Bibbiano gave Plaintiff the letter the same day. (Doc.

72 ¶¶ 31, 63; Doc. 73 ¶ 12).

       On January 26, 2019, the criminal charges against Plaintiff were dropped. (Doc.

69 ¶ 37). On January 27, 2019, Bibbiano gave his internal affairs report about the incident

to Sterenberg. No one in the Sheriff’s Office reviewed that report before Plaintiff was

fired. (Id. ¶ 38; Doc. 75 ¶ 13). As part of his investigation, Bibbiano’s report reflects that

he spoke with the arresting officer on January 18, 2019 about the property taken from

Plaintiff and in possession of the Oak Park Police Department (e.g., his badge, gun, ID

card, and wallet) but not the alleged domestic battery. (Doc. 69 ¶ 18; Doc. 72-6, at 4).

Bibbiano did not speak to Plaintiff or his wife to get their version of the events. (Doc. 69

¶¶ 17, 20-22).

                                       DISCUSSION

I.     Standard of Review

       Summary judgment is proper when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.”       FED. R. CIV. P. 56(c).    See also Portalatin v. Blatt,

Hasenmiller, Leibsker & Moore, LLC, 125 F. Supp. 3d 810, 813 (N.D. Ill. 2015). A genuine

issue of material fact exists when “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).




                                              7
II.    Race Discrimination under Title VII and Section 1983 (Equal Protection
       Clause)

       Title VII makes it unlawful for an employer to “discriminate against any individual .

. . because of such individual’s race . . .” de Lima Silva v. Dep’t of Corrections, 917 F.3d

546, 559 (7th Cir. 2019) (quoting 42 U.S.C. § 2000e-2(a)(1)). To succeed on his Title VII

claim, Plaintiff must prove three elements: (1) he is a member of a protected class; (2)

he has been the subject of some form of adverse employment action; and (3) Defendant

took this adverse action on account of Plaintiff’s membership in the protected class.

Abrego v. Wilkie, 907 F.3d 1004, 1012 (7th Cir. 2018) (citing Morgan v. SVT, LLC, 724

F.3d 990, 995 (7th Cir. 2013)). The Constitution’s Equal Protection Clause similarly

protects against intentional discrimination on the basis of race, with Section 1983

providing an employee subjected to such discrimination “a path to relief.” de Lima Silva,

917 F.3d at 559 (citing Lauderdale v. Ill. Dep’t of Human Servs., 876 F.3d 904, 909 (7th

Cir. 2017)). Like the Title VII claim, Plaintiff can prevail on his Section 1983 claim by

demonstrating that Defendant discriminated against him because of his race. Id. In

addition, since Plaintiff’s Section 1983 claim is against Sheriff Zaruba only in his official

capacity, he must establish that the violation of his constitutional right to equal protection

resulted from a municipal policy or custom. See Wragg v. Village of Thornton, 604 F.3d

464, 467 (7th Cir. 2010) (“A village or other municipality may be found liable under § 1983

when it violates constitutional rights via an official policy or custom.”).4


4
       For purposes of the Section 1983 claim, Plaintiff would need to establish that racial animus
was the “but for” cause of the termination rather than a motivating factor. Bachman v. St. Monica’s
Congregation, 902 F.2d 1259, 1262-63 (7th Cir. 1990) (“To be actionable, racial prejudice [under
§ 1981] must be a but-for cause, or in other words a necessary condition, of the refusal to
transact.”). There are other differences between disparate treatment claims under Title VII and
Section 1983 but the Court need not address them here. See Naumovski v. Norris, 934 F.3d 200,
214 (2d Cir. 2019) (describing these differences at length).
                                                8
       In assessing the sufficiency of the evidence, the Seventh Circuit has “discarded

the long-standing practice of distinguishing between ‘direct’ and ‘indirect’ evidence in

analyzing discrimination claims.” Grant v. Trustees of Ind. Univ., 870 F.3d 562, 569 (7th

Cir. 2017). The legal standard now “‘is simply whether the evidence,’ considered as a

whole, ‘would permit a reasonable factfinder to conclude that the plaintiff’s race . . .

caused the discharge or other adverse employment action.’” Abrego, 907 F.3d at 1012

(quoting Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)). The burden-

shifting approach articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

remains relevant to this analysis as “a means of organizing, presenting, and assessing

circumstantial evidence in frequently recurring factual patterns found in discrimination

cases.” Abrego, 907 F.3d at 1012. That said, a plaintiff is not required to proceed under

the burden-shifting framework, David v. Bd. of Trustees of Community College Dist. No.

508, 846 F.3d 216, 224 (7th Cir. 2017), and Plaintiff does not do so here.

III.   Analysis of Evidence and Arguments

       Defendant argues that summary judgment in his favor is appropriate because

Sheriff Zaruba did not even know Plaintiff’s race at the time of the discharge, and there is

no evidence that Sterenberg harbored any discriminatory animus towards him. Plaintiff

does not dispute that Sheriff Zaruba (the sole defendant and sued in his official capacity)

was the ultimate decisionmaker and signed the letter that terminated Plaintiff. (Doc. 71,

at 11). Nor does he dispute that the Sheriff lacked knowledge of his racial or ethnic

background before the termination (Doc. 72 ¶¶ 35, 66), and concurred with the

recommendation to terminate because he understood that the information in the Oak Park

police reports indicated that Plaintiff had committed a battery against his wife. (Id. ¶ 64).



                                             9
Instead, Plaintiff points to other circumstantial evidence he believes permits a reasonable

inference that he was terminated on account of his race. Specifically, Plaintiff argues: (1)

Defendant deviated from its stated policies and procedures by failing to offer him

progressive discipline; (2) the timing of his discharge so soon after his arrest was

suspicious; and (3) he was punished more severely than similarly situated non-black

employees who engaged in similar misconduct. The Court addresses each of these

below. But even when considered collectively and with the evidence viewed in the light

most favorable to Plaintiff, no reasonable jury could find that Plaintiff was terminated on

account of his race.

       A.     Progressive Discipline

       Plaintiff argues there is evidence of racial animus from the decision to terminate

him immediately rather than impose progressive discipline.           Defendant admittedly

maintained a system of progressive discipline that applied to employees, both

probationary and post-probationary. (Doc. 75 ¶ 1; Doc. 68-4, at 10, Bibbiano Dep., at

31). Plaintiff contends the absence of progressive discipline here is significant since “[a]n

employer’s deviation from its stated procedures and policies provides circumstantial

evidence of discrimination.” (Doc. 71, at 7-8) (quoting Blasdel v. Northwestern Univ., 787

F. Supp. 2d 759, 771 (N.D. Ill. 2011)). Plaintiff acknowledges that an employee may be

discharged for a first offense depending on the seriousness of the alleged conduct, but

he stresses that discharge was not a requirement in his case. Rather, he could have

received a variety of disciplinary actions ranging from a simple warning to suspension or

demotion. (Doc. 69 ¶ 28; Doc. 72 ¶ 62; Doc. 75 ¶¶ 15, 16).




                                             10
       Of course, the fact that all of these options were on the table demonstrates that

the progressive discipline policy was discretionary. (Doc. 75 ¶ 1) (parties agree that

“[t]here were no rules or criteria as to whether a first offense would lead to discharges or

warnings.”). “[W]hen a progressive discipline policy permits the employer to exercise

discretion in discharging an employee without exhausting all of the policy’s steps, failure

to follow all of the steps does not suggest a discriminatory motive.” Cannon v. General

Supply & Servs., Inc., No. 15 C 6982, 2016 WL 7339151, at *9 (N.D. Ill. Dec. 19, 2016)

(quoting Long v. Teachers’ Ret. Sys. of Ill., 585 F.3d 344, 353 (7th Cir. 2009)). Moreover,

it is undisputed that Plaintiff was a probationary employee who, regardless of any

discretionary discipline policy, could be fired for “fail[ing] to demonstrate the ability and

qualifications necessary for satisfactory job performance or on the basis of any other

reasons deemed sufficient by the employer, . . . or for any reason not prohibited by law.”

(Doc. 56-7, at 2, Letter of 1/20/2015).5

       B.      “Suspicious” Timing

       Plaintiff additionally argues that the decision to fire him raises an inference of

discrimination because it happened so quickly after his arrest and before Bibbiano

completed his internal affairs report. Sterenberg recommended to Sheriff Zaruba that

Plaintiff should be discharged on January 20, 2015, just two days after the arrest for

domestic battery. Sterenberg did not consider Plaintiff’s disciplinary history or the fact

that he was rated better than average on his most recent December 12, 2014

performance review. (Doc. 69 ¶ 7; Doc. 75 ¶ 18). Nor did Sterenberg review Bibbiano’s


5
        It is worth noting that the only non-black employee Plaintiff identifies as having received
progressive discipline rather than discharge was a civilian IT employee (he was not a probationary
employee but did serve at-will). (Doc. 72 ¶ 11; Doc. 56-5, at 42, Bibbiano Dep., at 158). See
infra note 7.
                                                11
internal affairs report, which was not even submitted until a week later on January 27,

2015. (Doc. 75 ¶ 13; Doc. 72 ¶¶ 51, 52, 55). At Bibbiano’s deposition, he was asked if

he could think of a single instance, other than Plaintiff’s, where discipline was issued

before his report was completed and reviewed, and he could not. (Doc. 75 ¶ 14; Doc. 60-

5, at 40, Bibbiano Dep., at 154-55). In Plaintiff’s view, the combination of these events

“could not have been more suspicious.” (Doc. 71, at 5). See also Ripberger v. Corizon,

Inc., 773 F.3d 871, 877 (7th Cir. 2014) (circumstantial evidence of discrimination can

include suspicious timing).

       “[S]uspicious timing alone is rarely enough to survive summary judgment [in the

Title VII context,] particularly when there are reasonable, non-suspicious explanations for

the timing of [the] termination.” Milligan-Grimstad v. Stanley, 877 F.3d 705, 711 (7th Cir.

2017) (internal quotations omitted). Here, Sterenberg did not immediately discharge

Plaintiff upon learning of his arrest but placed him on paid administrative leave so that

Sterenberg could review the police reports and determine whether there was substance

to the domestic battery charge. And the parties agree that, after personally reading those

reports, and taking into account Plaintiff’s probationary status, Sterenberg came to the

opinion and belief that the incident rose to such a level that Plaintiff should be discharged.

(Doc. 73 ¶ 28).

       Significantly, the information gathered by the Oak Park police and summarized in

the reports provided Sterenberg with a reasonable basis for terminating the probationary

employee. The arrest reports reflected that both Plaintiff and his wife had separately

stated to the Oak Park police officer that Plaintiff had pushed his wife’s head into the

passenger side window during an altercation, and that the arresting officer had observed



                                             12
the wife “bleeding from the top of the forehead, along with a large bump above her right

eye and on the right side of her forehead,” and using a tissue paper to wipe the blood

from her face. (Doc. 64, Arrest Report, at 3; Doc. 65, Police Report, at 3). The arrest

reports also reflected that the officer saw what appeared to be a print of a forehead on

the passenger side window. (Id.). Most troubling for Sterenberg was Plaintiff’s statement

to the officer (put in quotation marks in the report) that “I may have been too heavy handed

because I deal with inmates all the time.” (Id.; Doc. 72 ¶ 28; Doc. 73 ¶ 9). As Sterenberg

explained at his deposition, this left him concerned that Plaintiff, a probationary deputy,

would no longer be able to represent the Sheriff’s Office in use of force settings. (Doc.

73 ¶ 30; Doc. 56-4, at 27-28, Sterenberg Dep., at 26-27).

       Plaintiff denies that he did anything wrong and insists the arrest was not justified.

(Doc. 73 ¶ 8; Doc. 56-3, at 19, Plaintiff Dep., at 65). He notes that Sterenberg admitted

he had no idea whether Plaintiff was actually guilty of the crime of domestic battery, and

stresses that even though the police reports contained conflicting information as to

whether Plaintiff was the aggressor or the victim of his wife’s attack, Sterenberg never

spoke with Plaintiff about what occurred. (Doc. 69 ¶¶ 14, 32-34). Regardless, Plaintiff

does not deny that the police reports (including photos) contained information witnessed

by an Oak Park police officer, as well as troubling statements made to that officer about

Plaintiff pushing his wife’s head into the window (drawing blood) and being heavy handed

due to his work with inmates. Plaintiff fails to explain why these facts as set forth in the

reports would be less concerning to an Acting Bureau Chief if Plaintiff’s wife had kicked

him first. Notably, Sheriff Zaruba (who, as stated previously, could not have held any

discriminatory animus towards Plaintiff since he was unaware of his race) agreed with



                                            13
Sterenberg’s recommendation that Plaintiff be discharged based on the contents of the

sworn police reports. (Id. ¶¶ 35, 36; Doc. 72 ¶¶ 63, 64; Doc. 73 ¶¶ 34, 35).

       As for Sterenberg’s failure to wait for Bibbiano’s internal affairs report, there is

nothing inherently suspicious about this given that the police reports already in hand

contained the key information from the Oak Park police officer. Significantly, Plaintiff does

not argue that Bibbiano’s report contained any new information that may have changed

Sterenberg’s mind.6 Nor does Plaintiff point to any evidence that Sterenberg waited for

internal affairs reports in other cases involving non-black deputies. Plaintiff’s evidence of

purported suspicious timing is of little probative value under these circumstances.

       C.     Treatment of Alleged Comparators

       Plaintiff argues that the “strongest evidence of discriminatory intent” is that similarly

situated non-black employees who were arrested “were treated much more leniently” than

Plaintiff. (Doc. 71, at 8). Discrimination can certainly be inferred when “an employer

treats an employee in a protected class less favorably than it treats a similarly-situated

employee outside that class.” de Lima Silva, 917 F.3d at 559 (citing Coleman v. Donahoe,

667 F.3d 835, 846 (7th Cir. 2012)). “In the usual case a plaintiff must at least show that

the comparators (1) ‘dealt with the same supervisor,’ (2) ‘were subject to the same

standards,’ and (3) ‘engaged in similar conduct without such differentiating or mitigating

circumstances as would distinguish their conduct or the employer’s treatment of them.’”

Skiba v. Ill. Central R.R. Co., 884 F.3d 708, 723 (7th Cir. 2018) (quoting Coleman, 667

F.3d at 847). “Whether a comparator is similarly situated is usually a question for the



6
       Bibbiano’s report indicated that the charges against Plaintiff were dropped on January 27,
2015, but that does not constitute evidence that the police reports were false or that Sterenberg
acted with a discriminatory motive in relying on them. (Doc. 72-6, at 7).
                                               14
fact-finder, and summary judgment is appropriate only when no reasonable fact-finder

could find that plaintiffs have met their burden on the issue.” Barbera v. Pearson Educ.,

Inc., 906 F.3d 621, 629 (7th Cir. 2018) (quoting Coleman, 667 F.3d at 846-47). For

reasons discussed below, the proffered comparator evidence relied on by Plaintiff does

not allow an inference of discriminatory animus.

             1.     Probationary Employee

      Plaintiff has identified seven non-black employees as the comparators. None of

these individuals was subject to the same standards as Plaintiff since none was on

probationary status when disciplined. It is well settled that probationary employees are

not similarly situated to permanent employees for purposes of establishing a claim of

discrimination. Steinhauer v. DeGolier, 359 F.3d 481, 484-85 (7th Cir. 2004) (“Purifoy

and Steinhauer were not similarly situated because Steinhauer was still on probation

while Purifoy was not.”); Brummett v. Sinclair Broadcast Group, Inc., 414 F.3d 686, 694

(7th Cir. 2005) (same); Gingras v. Milwaukee County, 127 F. Supp. 3d 964, 978 (E.D.

Wis. 2015) (alleged comparator “is not similarly situated because he was not a

probationary employee, and the plaintiff was.”).

      Here, six of the seven comparators who were disciplined were non-probationary

deputy sheriffs afforded protection under the Merit Commission. The parties agree that

Plaintiff was not brought up on charges before the Merit Commission because he was a

probationary employee. (Doc. 72 ¶ 34). See O’Neal v. Shinseki, No. 13 C 653, 2015 WL

1396375, at *8-9 (N.D. Ill. Mar. 24, 2015) (employee who had no right of appeal to Merit

Systems Protection Board not similarly situated to employee who had such right). And




                                           15
Sterenberg admittedly considered Plaintiff’s probationary status in deciding to terminate

him. (Doc. 72 ¶ 53; Doc. 73 ¶ 28).7

              2.      Different Decisionmaker

       There is another problem with the proffered comparators: Sterenberg had no role

in deciding the discipline of any of the named individuals. (Doc. 72 ¶¶ 43, 44, 57). “The

inference of discrimination is weaker when there are different decision-makers, since they

‘may rely on different factors when deciding whether, and how severely, to discipline an

employee.’” Coleman, 667 F.3d at 847 (quoting Ellis v. United Parcel Serv., Inc., 523

F.3d 823, 826 (7th Cir. 2008)).        Defendant argues that since Sterenberg was the

decisionmaker and had no role in disciplining the seven employees, there are no proper

comparators to support an inference of discrimination. (Doc. 55, at 11-12; Doc. 74, at 7).

       Plaintiff concedes that Sterenberg had no role in disciplining the alleged

comparators but claims this is irrelevant because Sterenberg did not act alone. According

to Plaintiff, all of the alleged comparators “were arrested under Sheriff Zaruba’s regime,”

and Zaruba served as “the ultimate decisionmaker.” (Doc. 71, at 10, 11). True, but as

noted earlier, it is undisputed that Sheriff Zaruba had no knowledge of Plaintiff’s racial or

ethnic background, and accepted Sterenberg’s recommendation because he believed the

information in the Oak Park police reports indicated that Plaintiff had committed a

domestic battery. (Doc. 72 ¶ 64). Given this, a jury would be hard pressed to infer that



7
        The seventh employee was not covered under the Merit Commission because he was not
even a deputy sheriff but rather a civilian IT employee arrested for unspecified “conduct
unbecoming,” possibly involving public intoxication. (Doc. 72 ¶ 11; Doc. 56-5, at 42, Bibbiano
Dep., at 158, 161). Plaintiff provides no basis for inferring that an IT employee would have been
held to the same performance standards as a deputy sheriff. Nor is there any evidence that the
IT employee’s conduct involved a physical altercation or that he would ever need to represent the
Sheriff’s Office in use of force settings. de Lima Silva, 917 F.3d at 559.
                                               16
Zaruba treated Plaintiff more harshly than the non-black comparators because of

Plaintiff’s race.

       Even apart from the above hurdles, the record shows that Sheriff Zaruba sought

termination by the Merit Commission for two of the six deputy sheriff comparators, so did

not treat these non-black deputies more leniently than Plaintiff.8 For the remaining four

deputy sheriffs, Plaintiff failed to provide any evidence indicating what discipline Sheriff

Zaruba sought or imposed, and Bibbiano did not testify about this at his deposition, so

there is no basis to infer that Zaruba treated these deputies more leniently. (Doc. 71, at

8-10; Doc. 75 ¶¶ 4-11).

       D.      Cat’s Paw: Title VII Claim

       Undaunted, Plaintiff indicated for the first time at oral argument in response to

questions posed by the Court that he is relying on a “cat’s paw” theory of liability whereby

the racial animus of Internal Affairs Investigator Bibbiano is imputed to the

decisionmakers. Under this theory, Bibbiano used Sterenberg and/or Zaruba as “dupe[s]

in a deliberate scheme to trigger a discriminatory employment action.” Grant, 870 F.3d

at 570.     Cat’s paw liability attaches “when ‘a non-decision-making employee with

discriminatory animus provided factual information or input that may have affected the

adverse employment action.’” Miller v. Polaris Labs., LLC, 797 F.3d 486, 490 (7th Cir.

2015) (quoting Matthews v. Waukesha Cty., 759 F.3d 821, 829 (7th Cir. 2014)). Plaintiff’s

theory, however, is not that Bibbiano provided a biased report or evaluation to the

decisionmakers (he acknowledges the Oak Park police reports they relied on were


8
      See Doc. 56-5, at 46-47, Bibbiano Dep., at 177-78 (Sheriff filed a Merit Board complaint
recommending discharge of Deputy R.O., though Bibbiano believes an arbitrator imposed a 90
day suspension); Id. at 35, 47, Bibbiano Dep., at 130-31, 180-81 (Sheriff sought termination of
Corporal S.D. through the Merit Commission but he was only suspended).
                                              17
authentic and unaltered), but that, due to racial animus, he recommended Plaintiff’s

termination.

       As an initial matter, Plaintiff has waived this cat’s paw argument since he “does not

discuss or even cite any cases addressing what showing is necessary to survive summary

judgment under [a cat’s paw] theory.” Anderson v. Ill. Central R.R. Co., No. 17 C 1387,

2019 WL 1438567, at *11 (N.D. Ill. Mar. 31, 2019) (citing Mahaffey v. Ramos, 588 F.3d

1142, 1146 (7th Cir. 2009) and finding waiver of perfunctory and undeveloped cat’s paw

argument in opposition to summary judgment). Even were the argument not waived,

Plaintiff’s cat’s paw theory fails. To prevail on the Title VII claim using a cat’s paw theory,

the evidence must establish that (1) Bibbiano performed a specific act due to animus; (2)

he intended that act to cause an adverse employment action; and (3) that act was the

proximate cause of the adverse employment action. Staub v. Proctor Hosp., 421 F. App’x

647, 648 (7th Cir. 2011); Omachonu v. Shields, No. 15-CV-69-WMC, 2015 WL 4509146,

at *6 (W.D. Wis. July 24, 2015) (citing Staub v. Proctor Hosp., 562 U.S. 411, 422 (2011)).

Here, the evidence is insufficient for a reasonable jury to find either that Bibbiano

committed a specific act due to racial animus or that the act was the proximate cause of

Plaintiff’s termination.

               1.     Bibbiano’s Alleged Racial Animus

       Plaintiff argues that Bibbiano’s racial animus can be inferred because he allegedly

recommended harsher treatment for Plaintiff than for certain non-black comparators. He

relies, however, on the same comparators discussed previously who, as noted, are not

similarly situated because none was a probationary employee.              See supra at 15.




                                              18
Moreover, Plaintiff provided no evidence that Bibbiano had a role in recommending

discipline for two of the six deputy sheriffs (S.N. and J.S.).9

       As for the remaining four deputy sheriffs, Plaintiff has supplied Bibbiano’s internal

affairs reports for them and for Plaintiff so that the written recommendations in these

reports may be compared. In the report for Plaintiff, Bibbiano wrote a single sentence

under the recommendation section: “If it is determined that [Plaintiff] has merited status

with the Office I recommend that charges be brought before the Merit Commission.” (Doc.

72-6, at 8). For two of the four non-black deputies who are comparators (R.O. and S.D.),

Bibbiano similarly recommended that charges be brought before the Merit Commission

(or that “thought” be given to this) upon concurrence with his report. 10 The Court is not

persuaded that a reasonable jury could infer from any differences in the wording of these

recommendations that Bibbiano proposed more harsh discipline of Plaintiff than of the

non-black deputies. Indeed, for Plaintiff and Deputy S.D., Bibbiano did not recommend

any specific discipline at all – only that charges be brought before the Commission. This

implicitly conveyed Bibbiano’s belief that at least a 30 day suspension was warranted

since lesser discipline did not necessitate Merit Commission charges. (Doc. 56-5, at 29,



9
        Based on Bibbiano’s deposition testimony, he had no involvement at all in the investigation
of S.N. (Doc. 56-5, at 43, Bibbiano Dep., at 162-63). While he investigated J.S. for driving under
the influence, that deputy retired while the investigation was still pending and Bibbiano never
made a recommendation. (Id. at 12-13, Bibbiano Dep., at 41-42).
10
        The report for S.D. (dated 4/11/2014) states: “I recommend that Chief Davis review this
report and investigation in its entirety. If concurred with I recommend that thought be given to
bringing charges in front of the Sheriff’s Merit Commission.” (Doc. 72-2, at 6). The report for R.O.
(dated 9/12/2012) states: “I recommend that an independent review of this investigation is
conducted, and if concurred with, charges are brought with the Sheriff’s Merit Commission against
[the] Dep[uty] to verify if, in fact, Office regulations were violated. Moreover, if the Merit
Commission finds these regulations were violated discipline (sic) it may necessitate discipline in
excess of 30 days.” (Doc. 72-1, at 9). Sheriff Zaruba sought termination of both deputies before
the Merit Commission. See supra n. 8.


                                                19
33, Bibbiano Dep., at 108-109, 122). With Deputy R.O., Bibbiano was explicit in this

regard, recommending charges before the Commission because the conduct “may

necessitate discipline in excess of 30 days.” (Doc. 72-1, at 9).

       Plaintiff also believes Bibbiano’s discriminatory animus can be inferred because

he never bothered to question him about what happened with his wife on the morning of

January 18, 2015, leaving his side of the story unknown at the time of his termination.

(Doc. 71, at 6; Doc. 69 ¶¶ 21, 22). Plaintiff claims that in several other investigations

involving non-black deputies, Bibbiano “took pains to get the accused[’s] side of the story.”

(Doc. 71, at 6; Doc. 75 ¶¶ 6-8; Doc. 56-5, at 31, Bibbiano Dep., at 116-17, 126) (indicating

that Bibbiano interviewed one of the deputies charged with DUI and the deputy charged

with marijuana possession). But it is not entirely accurate to say Bibbiano lacked the

benefit of Plaintiff’s side of the story. After all, he was interviewed by the Oak Park police

officer immediately after the altercation and arrest, and again at the Oak Park police

station later the same day, and Plaintiff’s statements were summarized in the police

reports that Bibbiano obtained and Sterenberg then reviewed.

       Even apart from this, Plaintiff again seeks to compare his treatment (here the

thoroughness of the investigation) with that of non-probationary employees subject to the

Merit Commission.       Proper comparators, however, would be other probationary

employees. And in any event, review of Bibbiano’s four internal affairs reports for the

non-probationary comparators undermines Plaintiff’s argument; they show that Bibbiano

did not interview one of the non-black comparators and instead relied solely on the police

reports, just as he did in Plaintiff’s case. (Doc. 56-5, at 38, Bibbiano Dep., at 142; Doc.

72-3). Plaintiff fails to address this evidence or explain how a reasonable jury could infer



                                             20
that Bibbiano “actually harbored discriminatory animus against him” where he treated

Plaintiff the same as a white deputy. McDaniel v. Progress Rail Locomotive, Inc., __ F.3d

__, 2019 WL 5057188, at *5 (7th Cir. Oct. 9, 2019). Cf. Chaney v. Plainfield Healthcare

Ctr., 612 F.3d 908, 916 (7th Cir. 2010) (supervisor’s “unusual” decision to personally

conduct an investigation into the plaintiff’s alleged misconduct and to ignore exculpatory

evidence from the person who ordinarily conducted those investigations constituted

circumstantial evidence of an unlawful motive).

              2.     Proximate Cause

       The final problem with Plaintiff’s cat’s paw theory is that the evidence must allow

a reasonable jury to find that Bibbiano performed a specific act due to racial animus with

intent to cause Plaintiff’s termination, and that this act was the “proximate cause” of the

termination. Turner v. Hirschbach Motor Lines, 854 F.3d 926, 929 (7th Cir. 2017). But

Plaintiff concedes that Bibbiano gave Sterenberg unaltered copies of the Oak Park police

reports, and has not identified any other factual information that Bibbiano provided prior

to the termination. In other words, there is no evidence that the decisionmakers relied on

biased factual information provided by Bibbiano. Cf. Staub, 562 U.S. at 421 (“But if the

independent investigation relies on facts provided by the biased supervisor – as is

necessary in any case of cat’s-paw liability – then the employer (either directly or through

the ultimate decisionmaker) will have effectively delegated the factfinding portion of the

investigation to the biased supervisor.”).

       During oral argument, Plaintiff took the position that Bibbiano proximately caused

the termination because, at a meeting with Sterenberg on January 20, 2015 (the day

before Plaintiff was fired), Bibbiano verbally recommended Plaintiff’s firing. Oddly, in his



                                             21
Local Rule 56.1 responses, Plaintiff both admitted and denied that Bibbiano “had no role

in recommending disciplinary action” against him. (Compare Doc. 72 ¶¶ 54, 61 with Doc.

73 ¶ 33). The denial is based entirely on deposition testimony from Sterenberg regarding

a meeting he had with Sheriff Zaruba and Bibbiano on January 20, 2015. When asked

whether Sheriff Zaruba’s decision to issue the termination letter was based solely on

Sterenberg’s recommendation, Sterenberg stated: “Mine . . . and I believe Frank

Bibbiano.” He was then asked: “You recall Bibbiano recommending termination as well?”

to which he responded: “I don’t recall him specifically recommending termination, and I

don’t recall him objecting to it.” (Doc. 56-4, at 30, Sterenberg Dep., at 29).

       Of course, Sterenberg cannot testify as to Sheriff Zaruba’s state of mind. FED. R.

EVID. 602 (“A witness may testify to a matter only if evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter.”). Moreover, it

is undisputed that Sterenberg personally reviewed the Oak Park police reports, and it was

his opinion and belief after doing so, and taking into account that Plaintiff was a

probationary employee, that the incident described in the reports rose to such a level that

Plaintiff should be discharged. (Doc. 73 ¶ 28). It is further undisputed that Sterenberg

recommended to Sheriff Zaruba that Plaintiff be terminated based on his belief that

Plaintiff would no longer be able to represent the Sheriff’s Office in use of force settings

in light of his statement to the Oak Park police that he may have been too heavy handed

(with his wife) because he was a correctional officer. (Id. ¶¶ 29-31). Finally, the parties

agree that in deciding to terminate Plaintiff, Sheriff Zaruba relied on the information

Sterenberg provided, and concurred with Sterenberg’s recommendation because it was




                                             22
his understanding that the information in the police reports indicated that Plaintiff had

committed a battery against his wife. (Doc. 72 ¶¶ 58, 64; Doc. 73 ¶ 35).11

       Under all of these facts, the Court concludes there is insufficient evidence for a

reasonable jury to infer that Bibbiano’s alleged verbal recommendation was the proximate

cause of Plaintiff’s termination. Cf. McDaniel, __ F.3d __, 2019 WL 5057188, at *5 (no

proximate cause where Safety Committee relied in part on materials compiled and

submitted by biased subordinate but the plaintiff did “not allege that anything in these

materials was false,” and the Safety Commission also reviewed and relied on materials

not submitted by the biased subordinate, including a medical report and the plaintiff’s own

statements).

       E.      Cat’s Paw: Section 1983 Official Capacity Claim

       Establishing liability under the Section 1983 Equal Protection Clause claim based

on Bibbiano’s alleged biased recommendation poses an additional challenge. It is highly

questionable whether a party may even rely on a cat’s paw theory to establish the liability

of a municipality (here Sheriff Zaruba sued in his official capacity) for such a claim. The

plaintiff must show that the challenged acts were performed pursuant to a municipal policy

or custom. Wragg, 604 F.3d at 467. Since Zaruba is the Sheriff, his single action in

discharging an employee unlawfully may represent official policy for purposes of

municipal liability provided his decision is deliberate and intentional. Board of County

Comm’rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 415 (1997) (“As we recognized

in Monell and have repeatedly reaffirmed, Congress did not intend municipalities to be

held liable unless deliberate action attributable to the municipality directly caused a



11
       Sheriff Zaruba was not deposed by either side.
                                             23
deprivation of federal rights[,]” so under facts presented single hiring decision of Sheriff

was not properly attributable to municipality). Under Plaintiff’s cat’s paw theory, however,

Sheriff Zaruba did not act deliberately or intentionally in discharging Plaintiff on account

of his race but instead served as a dupe who unwittingly committed a constitutional

violation orchestrated by Bibbiano.

       The Seventh Circuit has also questioned “how, or whether, this type of imputed

motive applies in the municipal liability context” given Monell’s prohibition against “finding

municipal liability through the theory of respondeat superior.” Simstad v. Scheub, 816

F.3d 893, 902 (7th Cir. 2016) (“We have wondered whether the cat’s paw theory can

support entity liability under the civil rights laws when the entity is a municipal corporation

and the biased or retaliatory subordinate is not a policy-maker.”). In Sroga v. Preckwinkle,

No. 14 C 6594, 2017 WL 345549 (N.D. Ill. Jan. 24, 2017), a court in this district rejected

the plaintiff’s attempt to hold the Cook County Forest Preserve District liable for a

supervisor’s exercise of discretion where the supervisor was not a final policymaker. Id.

at *6. As the court explained, “[a]llowing an expansion of Monell via the cat’s paw theory

would be a ‘step towards overruling Monell and adopting the doctrine of respondeat

superior.” Id. at *6 (quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 131 (1988)).12

       This Court need not reach this novel issue posed by the Section 1983 official

capacity claim (and not briefed by the parties) since Plaintiff is unable to marshal sufficient

evidence to withstand summary judgment even under Title VII. See Outley v. City of



12
       Plaintiff conceivably would still have an avenue of relief by suing Bibbiano individually.
See Smith v. Bray, 681 F.3d 888, 899 (7th Cir. 2012) (individual liability is appropriate under §
1981 when “subordinate with a retaliatory motive . . . caus[es] the employer to retaliate against
another employee.”), overruled on other grounds by Ortiz v. Werner Enterprises, Inc., 834 F.3d
760 (7th Cir. 2016).
                                               24
Chicago, 354 F. Supp. 3d 847, 872 (N.D. Ill. 2019) (“[B]ecause the court has determined

that no reasonable jury could find a violation of Title VII, it follows that no reasonable jury

could find that the . . . defendants violated [the plaintiff’s] constitutional rights.”).

       F.      Evidence as a Whole

       Stepping back and viewing the evidence as a whole in the light most favorable to

Plaintiff, there are no facts or inferences that would permit a reasonable jury to conclude

that he was fired because of his race. Sheriff Zaruba could not have had racial animus

towards Plaintiff since he did not know Plaintiff’s race. Plaintiff has no evidence to support

his “strongest” argument that similarly situated non-black deputies who engaged in

comparable misconduct were treated more favorably by Sterenberg because none of the

alleged comparators was a probationary deputy like Plaintiff, none had been disciplined

by Sterenberg, and none had stated (following arrest for battery or other use of force) that

he may have “been too heavy handed because I deal with inmates all the time.” Nor can

discriminatory animus be inferred from Sterenberg’s use of the discretionary progressive

discipline policy. Even if Plaintiff could show that Sterenberg’s decision to fire him based

on the police reports was premature or hasty, that in no way raises an inference that

Sterenberg believed the reports were false or that his real motivation was discrimination.

See Coleman, 667 F.3d at 852 (“It is not the court’s concern that an employer may be

wrong about its employee’s performance, or may be too hard on its employee.”).

       Adding Bibbiano to the picture does not support a different conclusion. There is

no evidence that Bibbiano harbored racial animus towards Plaintiff, or that he used Sheriff

Zaruba and Sterenberg as unwitting dupes to effectuate his discriminatory plan. In fact,

Bibbiano treated Plaintiff the same as a white deputy when he decided not to interview



                                                25
either of them about their alleged misconduct and instead rely on the police reports. And

Bibbiano treated Plaintiff the same as two additional white deputies when he

recommended that they be brought up on charges before the Merit Commission. Plaintiff

may believe the process would have been more fair if someone had asked him his side

of the story, or if Sterenberg would have waited for Bibbiano’s internal affairs report. Yet

“[t]he question is not whether the employer’s stated reason was inaccurate or unfair, but

whether the employer honestly believed the reasons it has offered to explain the

discharge.” O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). Plaintiff

has no evidence that Sterenberg did not honestly believe, based on the police reports he

reviewed, that Plaintiff would not be able to represent the Sheriff’s Office in use of force

settings, and nothing in the record suggests that his true motivation in recommending

Plaintiff’s firing was racial animus.    Defendant’s motion for summary judgment on

Plaintiff’s Title VII and Section 1983 race discrimination claims is granted.

IV.    IHRA Claim

       Having granted summary judgment on all of Plaintiff’s federal claims, the Court

must determine whether to retain jurisdiction over the state law IHRA claim. “When all

federal claims in a suit in federal court are dismissed before trial, the presumption is that

the court will relinquish federal jurisdiction over any supplemental state-law claims.” Al’s

Serv. Ctr. v. BP Prods. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010). The Seventh

Circuit has identified three “circumstances that may displace the presumption,” including

(1) “the statute of limitations has run on the pendent claim, precluding the filing of a

separate suit in state court”; (2) “substantial judicial resources have already been

committed, so that sending the case to another court will cause a substantial duplication



                                             26
of effort”; and (3) “it is absolutely clear how the pendent claims can be decided.” RWJ

Mgmt. Co. v. BP Prods. N. Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012).13 None of the

exceptions applies in this case and the Court thus declines to retain jurisdiction over the

state law IHRA claim. The parties’ cross-motions for summary judgment on that claim

are both denied without prejudice.

                                         CONCLUSION

       For reasons stated above, Defendant’s Motion for Summary Judgment [54] is

granted as to the Title VII and Section 1983 race discrimination claims, and denied without

prejudice as to the state law IHRA claim. Plaintiff’s Motion for Partial Summary Judgment

on the IHRA claim [58] is denied without prejudice.

                                                 ENTER:



Dated: October 25, 2019                          ____________________________
                                                 SHEILA FINNEGAN
                                                 United States Magistrate Judge




13
         “The first of the Seventh Circuit’s three exceptional circumstances is likely no longer
relevant, as amendments to Section 1367 now require state courts to treat any applicable
limitations clock as paused while a re-filed matter was pending in federal court.” Foster v. Local
Union 8A-28A Metal Refinishers, Painters, Sign & Display, Equip. & Automotive Painters, No. 16
C 4174, 2018 WL 4467118, at *2 n.2 (N.D. Ill. Sept. 17, 2018) (citing Artis v. District of Columbia,
138 S. Ct. 594 (2018)).
                                                27
